IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
UNITED STATES OF AMERICA
Plaintiff,
Criminal Action No. 2:19-CR-00123-Z-BR

V.

JASON BRYAN BOYETT

CO CON COD WON a COD WON 62 “Or

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 9, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Jason Bryan Boyett filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jason Bryan Boyett was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Jason Bryan Boyett; and ADJUDGES Defendant
Jason Bryan Boyett guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 25, 2019.

 

TTHEW J. KACSMARYKVY
ITED STATES DISTRICT JUDGE

 

 
